The opinion of the court was delivered by
The Chancellor.
The plaintiff in error questions the correctness of the charge of the trial judge, both because of its declarations as to his rights under his contract for passage, and because of its instruction to the jury that exemplary damages could not be awarded.
It is unnecessary to deal with the first class of objections. Through the determination of the trial court that the defendant wrongly proceeded in taking the packages from the plaintiff, recovery was permitted which is fully compensatory of all injury suffered by the plaintiff, whatever his rights may have been. If the court was' in error upon the questions as to his rights, that error has not affected the amount of verdict in his favor.
Bight; in the plaintiff to have punitive or exemplary damages must spring from the fact that the injury he suffered was inflicted in spirit of malice, within which may be embraced both a deliberate purpose to override his rights and insult his self-respect or dignity and a wanton disregard of his self-respect and dignity. The evidence discloses that the agents of the defendant acted upon instructions which contemplated the enforcement of that which was in good faith believed by the managers of the defendant to be a legitimate *553requirement in the operation of its railroad. The instructions were designed to secure for the defendant its rights and not to deny to others their rights. They were clearly free from all taint of malice.
The plaintiff does not suggest that it is possible to find malice in the purpose of the managers of the defendant. His insistence is that malice might properly have been found by the jury in the conduct of the agents who were entrusted with the execution of the instructions of the managers. He claims that the bearing and language of those agents were insulting to him and evinced a purpose to humiliate him in the eyes of his fellow-passengers. A careful examination of the evidence brings us to quite an opposite conclusion to this. We think that the most that can be claimed under the evidence is that in the short altercation about the packages, there were some asperities of conduct and. language on both sides; but we conclude that upon the part of the agents of the defendant the asperities were not malicious, either through intentional or wanton disregard of the rights and self-respect of the plaintiff. It is quite plain to us that they were a natural sequence of the plaintiff’s own attitude and language.
It is our opinion that there was no evidence to justify the assessment of exemplary damages,- and that the trial judge rightly charged the jury in that particular.
The judgment will be affirmed.
For affirmance—The Chancellor, Collins, Depue, Dixon, Garrison, Gummere, Lippincott, Ludlow, Yan Syckel, Adams, Bogert, Hendrickson, Nixon, Yredenburgh. 14.
For reversal—None.